DETAILED ACTION
Claims 1 – 9 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 107043990; hereinafter Li; all reference to attached English Machine Translation).

Regarding claim 1, Li teaches a; flexible temperature sensor (abstract), comprising a flexible temperature-sensing fabric (abstract), wherein the flexible temperature-sensing fabric comprises a fabric base (abstract teaches “the base body” is made of “knitted fabric”) and at least one flexible temperature-sensing conductive fiber (p.3, 3rd full ¶; see at least fig. 1; see also p.3, ¶ titled “Embodiment 1”); the fabric base is a flat fabric woven from a plurality of insulating fibers (p.3, 2nd fill ¶; see fig. 1), and the temperature-sensing conductive fiber is fixed in the fabric base in a woven manner (see fig. 1 showing such woven fixing; see also figs. 2-6 showing other 

Regarding claim 4, Li teaches that the temperature-sensing conductive fiber has no cross or contact parts (see at least fig. 1 showing a weave that does not cross or contact itself; see also p.3, ¶s titled “Embodiment 2” and fig. 2 teaching the above limitation as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107043990; hereinafter Li; all reference to attached English Machine Translation) as applied to claim 1 above and in view of Dunbar et al. (US 4795998; hereinafter Dunbar).

Regarding claim 2, Li lacks teaching that the temperature-sensing conductive fiber is a carbon fiber doped with impurity ions.
However, Dunbar teaches a woven fabric (abstract) for sensing temperature (col. 6, ¶s at 39 and 42) which have carbon fibers (col. 3, lines 13-15 "Preferably these fibres are of carbon") and doping the fibers (col. 3, ¶ at 4 teaches regarding suitably doping various fibers for the conductive/resistive changes).


Regarding claim 3, Li lacks teaching that the resistance of the temperature-sensing conductive fiber has a negative temperature coefficient characteristic.
However, Dunbar teaches a woven fabric (abstract) for sensing temperature (col. 6, ¶s at 39 and 42) which has conductive fibers (abstract) which may have a negative temperature coefficient (NTC) characteristic (col. 6, ¶ at 42 "For a temperature sensor it is advantageous to surround the conductors with a transducer material having significantly negative (NTC) or positive (PTC) temperature coefficient of resistance").
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the conductive fiber(s) of Li with the specific knowledge of using the NTC characteristics for temperature sensing of Dunbar. This is because such use of these NTC characteristics allows for producing “a detectable change in electrical properties in response to a condition to be sensed by the sensor” (Dunbar at col. 3, ¶ at 4). This is important in order to provide a temperature sensing textile to an end user which is robust and responsive.

claim 5, Li lacks teaching regarding a data acquisition element, and two ends of the temperature-sensing conductive fiber are electrically connected to the data acquisition element respectively.
However, Dunbar teaches a woven fabric (abstract) for sensing temperature (col. 6, ¶s at 39 and 42) which has conductive fibers (abstract) which may have a data acquisition element (see fig. 3) connected to the ends of the conductive fiber(s) (see fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the conductive fiber(s) of Li with the specific knowledge of using data acquiring circuitry/element of Dunbar. This is because such use of this circuitry/element allows for receiving the temperature related signals from the fiber(s). This is important in order to provide a measurement of the temperature to an end user.

Regarding claim 6, Li lacks teaching that the two ends of the temperature-sensing conductive fiber each have an end terminal electrode, and the terminal electrodes are electrically connected to the data acquisition element through wires.
However, Dunbar teaches a woven fabric (abstract) for sensing temperature (col. 6, ¶s at 39 and 42) which has conductive fibers (abstract) which may have a data acquisition element (see fig. 3) connected to the ends of the conductive fiber(s) by wires (see fig. 3 showing wired connectivity between the conductors and the data acquisition element/circuitry).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the conductive fiber(s) of Li with the specific knowledge of using data acquiring circuitry/element attached to the fibers by wires of Dunbar. This is because such use of this circuitry/element allows for receiving the temperature related 
Further, Official Notice is taken that attaching electrical elements via wires and electrodes is a conventional or well-known feature or method for attaching electrical members to one another. Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to attach the electrical components of Li and Dunbar to one another by wires and electrodes in order to ensure an electrically connected structure.

Regarding claim 7, Li lacks teaching regarding a packaging housing, and the flexible temperature-sensing fabric is packaged in the packaging housing.
However, Dunbar teaches a woven fabric (abstract) for sensing temperature (col. 6, ¶s at 39 and 42) which has conductive fibers (abstract) which may be covered by a package/housing (col. 3, line 67 to col. 4, line 13 teaches that the conductive fiber array/fabric may be covered with a support material such that “in addition, the array as a whole may be covered”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the conductive fiber(s) of Li with the specific knowledge of using a covering/housing/packaging for “mechanical and for environmental protection” (col. 4, lines 8-9 of Dunbar) of Dunbar. This is because such use of this covering/packaging/housing allows for protecting the temperature sensitive fibers. This is important in order to provide a robust system to an end user.

claim 8, Li lacks teaching that the packaging housing is made of high-molecular polymer.
However, Dunbar teaches a woven fabric (abstract) for sensing temperature (col. 6, ¶s at 39 and 42) which has conductive fibers (abstract) which may be covered by a package/housing (col. 3, line 67 to col. 4, line 13 teaches that the conductive fiber array/fabric may be covered with a support material such that “in addition, the array as a whole may be covered”) which may be of “Kevlar fabric, … a polyvinylidene chloride sheet, or plasticised polyvinyl chloride” (col. 4, lines 10-12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the conductive fiber(s) of Li with the specific knowledge of using a covering/housing/packaging of at least the plastics/polymers recited above for “mechanical and for environmental protection” (col. 4, lines 8-9 of Dunbar) of Dunbar. This is because such use of this covering/packaging/housing allows for protecting the temperature sensitive fibers. This is important in order to provide a robust system to an end user.

Regarding claim 9, Li lacks teaching that the resistance of the temperature-sensing conductive fiber has a negative temperature coefficient characteristic.
However, Dunbar teaches a woven fabric (abstract) for sensing temperature (col. 6, ¶s at 39 and 42) which has conductive fibers (abstract) which may have a negative temperature coefficient (NTC) characteristic (col. 6, ¶ at 42 "For a temperature sensor it is advantageous to surround the conductors with a transducer material having significantly negative (NTC) or positive (PTC) temperature coefficient of resistance").
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Bozkurt et al. (US 20170224280); abstract; [0024] “the patches can be used for … monitoring pressure and temperature with conformal fabric sensors”; and figs. 9 and 16A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855